Nott, J.,
concurring:
In this case I should say that an attornment by the defendants to the claimant would be inferred from their payment of rent, (which should bar them from disputing their landlord’s title to the premises, and their liability to him under the lease by which they held and enjoyed the premises,) if the claimant had alleged and proved, in this his second action, that he was the owner of the fee. On the contrary, he has put his case entirely upon the assignment of the lease and the joint resolution of Congress. As to the fee, he merely alleges that he uis in equity and justice the entire owner of the premisesas to his evidence, it only relates to the lease. There is no ground for implying an attornment; the claimant stands as a stranger to the fee, and his rights here are to be measured by the validity of his title to the lease through the assignment. As to the validity of that assignment and the effect to be given to the joint resolution, I agree with the opinion of the court.